Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 the prior art does not teach or suggest A communication system comprising:
a first quantum key distribution device configured to be coupled to a second quantum key distribution device over a quantum channel that communicates a quantum state via the quantum channel;
a classical device coupled to the first quantum key distribution device with a connection cable to provide a communication path between the classical device and the first quantum key distribution device; and
a quantum channel carrier engaging the connection cable, 
wherein the quantum channel carrier is configured to, responsive to movement of the connection cable, disrupt a quantum state within the quantum channel.
Regarding Claim 10 the prior art does not teach or suggest a communication system comprising:
a first quantum key distribution device configured to be coupled to a second quantum key distribution device over a quantum channel that communicates a quantum state via the quantum channel;

a quantum channel carrier encased in the at least one conductive wire of the connection cable,
wherein the quantum channel carrier is configured to, responsive to movement of the connection cable, disrupt the quantum state within the quantum channel, and responsive to cyber-based access of the quantum channel carrier by a remote device, disrupt the quantum state within the quantum channel.
Regarding Claim 15 the prior art does not teach or suggest a method of detecting physical tampering of a classical connection cable comprising:
coupling a quantum channel carrier to a conductive wire of a classical connection cable to move when the conductive wire moves;
communicating quantum states through the quantum channel carrier; 
determining errors related to the quantum states; and 
determining a total amount of the errors determined over a predetermined interval exceeds a threshold error limit to indicate physical tampering of the classical connection cable.
United States Patent Application Publication 2020/0044835 A1 to Legre et al. discloses a system where a classical and quantum channel are wavelength multiplexed.  Legre further 
United States Patent Application Publication 2019/0379463 A1 to Shields et al. discloses another system where classical and quantum channels are wavelength multiplexed.  Quantum bit error rate is also measured to be minimized.  However, Shields does not expressly disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        06/02/2021